--------------------------------------------------------------------------------

Exhibit 10.7


INCENTIVE STOCK OPTION AGREEMENT




THIS AGREEMENT made and entered into as of _______, 20XX, by and between
BioTime, Inc., a California corporation (the "Company"), and __________, an
employee (the "Employee") of the Company or of a subsidiary of the Company
(hereinafter included within the term "Company") within the meaning of Section
425(f) of the Internal Revenue Code of 1986, as amended (the "Code"),




W I T N E S S E T H




WHEREAS, the Company has adopted the BioTime, Inc. 2012 Equity Incentive Plan
(the “Plan”), administered by the Company’s Board of Directors (the “Board”) or,
in the discretion of the Board, by a committee (the “Committee”), providing for
the granting to its employees or other individuals, stock options to purchase
the Company’s common stock, no par value; and


WHEREAS, the Plan provides for the grant of certain options which are intended
to be incentive stock options (“Incentive Stock Options” or “Options”) within
the meaning of Selection 422(b) of the Code; and


WHEREAS, the Employee is an officer or key employee who is in a position to make
an important contribution to the long-term performance of the Company;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.                 Grant.  The Company hereby grants to the Employee an
Incentive Stock Option to purchase _______ common shares, no par value (the
“Shares”), at the price set forth in Section 2, on the terms and conditions
hereinafter stated and subject to any limitations contained in the Plan.


2.                 Exercise Price.  The purchase price per Share is _____
dollars and ______ cents ($_____) which was the last closing price of the
Company’s common shares on the date of this grant (i.e., ______, 20XX) and 100%
of the fair market value of common stock subject to the option on the grant
date.


3.                 Vesting.  Unless otherwise terminated as provided by this
Agreement, this option will vest (and thereby become exercisable) as follows:
1/48th of the number of Shares will vest at the end of each full month that
elapses following _______, 20XX.  Vesting will depend on Employee’s continued
employment with the Company through the applicable vesting date.  The unvested
portion of the Option shall not be exercisable.
1

--------------------------------------------------------------------------------

4.                  Expiration.  The vested portion of the options shall expire
on the earliest of (A) seven (7) years from date of grant, (B) ninety days after
Employee ceases to be an employee of the Company for any reason other than
Employee’s death or Disability (as defined below), or (C) one year after
Employee ceases to be an employee of the Company due to death or Disability;
provided that if Employee dies during the ninety day period described in clause
(B) of this paragraph, the expiration date of the vested portion of the Option
shall be one year after the date of Employee’s death.



5. Adjustments in Shares and Purchase Price.



(a)            In the event of changes in the outstanding common shares or in
the capital structure of the Company by reason of any stock or extraordinary
cash dividend, stock split, reverse stock split, an extraordinary corporate
transaction such as any recapitalization, reorganization, merger, consolidation,
combination, exchange, or other relevant change in capitalization occurring
after the date of grant of this option, the exercise price and the number of
Shares subject to this option will be equitably adjusted or substituted, as to
the number, price or kind of a share of securities or other consideration to the
extent necessary to preserve the economic intent of such Award, as determined by
the Board or Committee.


(b)            Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger, or consolidation of the Company as a result of which the
outstanding securities of the class then subject to options hereunder are
changed into or exchanged for cash or property or securities not of the
Company’s issue, or upon a sale of substantially all the property of the Company
to, or the acquisition of stock representing more than eighty percent (80%) of
the voting power of the stock of the Company then outstanding by, another
corporation or person, this option shall terminate, unless provision is made in
writing in connection with such transaction for the assumption of options
theretofore granted under the Plan, or the substitution of such options by any
options covering the stock of a successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices, in which event this option shall continue in the manner and under the
terms so provided.


(c)            To the extent that the foregoing adjustments relate to stock or
securities of the Company or the exercise price of this option, such adjustments
shall be made by the Board or Committee, whose determination in that respect
shall be final, binding and conclusive.


(d)            The grant of this option shall not affect in any way the right of
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
2

--------------------------------------------------------------------------------





6.                Effect of Termination of Employment.  In the event of
termination of the Employee’s Continuous Service for any reason other than his
or her death or disability, this option may not be exercised after the date
three months following the date of termination of Employees Continuous Service,
and may be exercisable only up to the amount vested on the date of termination.
 “Continuous Service” means that the Employee’s service with the Company,
whether as an employee, consultant, or director, is not interrupted or
terminated, as determined in accordance with the Plan.


7.                Effect of Death or Disability.  This option shall be
exercisable during the Employee’s lifetime only by the Employee and shall be
nontransferable by the Employee otherwise than by will or the laws of descent
and distribution.


(a)            In the event the Employee’s Continuous Service terminates on
account of the Employee’s disability, this option may not be exercised after the
earlier of (i) date 12 months following such termination, and (ii) the
expiration of the term of this option, and this option shall be exercisable only
up to the amount vested under Section 3 on the date of disability.  Disability
shall have the meaning ascribed to it under Section 22(e)(3) of the Code.


(b)            In the event Employee’s Continuous Service terminates due to
Employee’s death, or if Employee dies during the three month period following
termination of Employee’s Continuous Service during which the Employee is
permitted to exercise this option pursuant to Section 6, this option may be
exercised by the executor or administrator of the Employee’s estate or any
person who shall have acquired the option from the Employee by his or her will
or the applicable law of descent and distribution, during a period ending on the
earlier of (i) 12 months following the date of death, and (ii) the expiration of
the term of this option, with respect to the number of Shares for which the
deceased Employee would have been entitled to exercise at the time of his or her
death, including the number of Shares that vested upon his death under Section
3, subject to adjustment under Section 5.  Any such transferee exercising this
option must furnish the Company upon request of the Committee (i) written notice
of his or her status as transferee, (ii) evidence satisfactory to the Company to
establish the validity of the transfer of the option in compliance with any laws
of regulations pertaining to said transfer, and (iii) written acceptance of the
terms and conditions of the option as prescribed in this Agreement.


3

--------------------------------------------------------------------------------



8.                How to Exercise Option.  This option may be exercised by the
person then entitled to do so as to any Share which may then be purchased by
giving written notice of exercise to the Company, specifying the number of full
Shares to be purchased and accompanied by full payment of the purchase price
thereof and the amount of any income tax the Company is required by law to
withhold by reason of such exercise.  The Option Exercise Price of Shares
acquired pursuant to an Option shall be paid, to the extent permitted by
applicable statutes and regulations, either (a) in cash or by certified or bank
check at the time the Option is exercised or (b) the Option Exercise Price may
be paid: (i) by delivery to the Company of other Shares, duly endorsed for
transfer to the Company, with a Fair Market Value on the date of delivery equal
to the Option Exercise Price (or portion thereof) due for the number of shares
being acquired (a "Stock for Stock Exchange"); (ii) a "cashless" exercise
program established with a broker pursuant to which the broker exercises or
arranges for the coordination of the exercise of the Option with the sale of
some or all of the underlying Shares; (iii) any combination of the foregoing
methods; or (iv) in any other form of consideration that is legal consideration
for the issuance of Shares and that may be acceptable to the Board or Committee.
The exercise price of Shares acquired pursuant to an Option that is paid by
delivery to the Company of other Shares acquired, directly or indirectly from
the Company, shall be paid only by Shares that have been held for more than six
months (or such longer or shorter period of time required to avoid a charge to
earnings for financial accounting purposes).  Notwithstanding the foregoing,
during any period for which the Company has any security registered under
Section 12 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or is required to file reports under Section 15(d) of the Exchange Act, or
has filed a registration statement that has not yet become effective under the
Securities Act of 1933, as amended, and that it has not withdrawn, if the
Employee is a director or officer of the Company, any exercise that involves or
may involve a direct or indirect extension of credit or arrangement of an
extension of credit by the Company, directly or indirectly, in violation of
Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited.


9.                 No Rights as Shareholder Prior to Exercise.  Neither the
Employee nor any person claiming under or through the Employee shall be or have
any of the rights or privileges of a shareholder of the Company in respect of
any of the Shares issuable upon the exercise of the option until the date of
receipt of payment (including any amounts required by income tax withholding
requirements) by the Company.


10.              Notices.  Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company at its principal executive
office, or at such other address as the Company may hereafter designate in
writing.  Any notice to be given to the Employee shall be addressed to the
Employee as the address set forth beneath his or her signature hereto, or at any
such other address as the Employee may hereafter designate in writing.  Any such
notice shall be deemed to have been duly given three (3) days after being
addressed as aforesaid and deposited in the United States mail, first class
postage prepaid.


4

--------------------------------------------------------------------------------



11.              Restrictions on Transfer.  Except as otherwise provided herein,
the option herein granted and the rights and privileges conferred hereby shall
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution
attachment or similar process upon the rights and privileges conferred hereby.
 Any transfer, assignment, pledge or other disposal of said option, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or any
sale under any execution, attachment or similar process upon the rights and
privileges conferred hereby, shall immediately be null and void and shall not
vest in any purported assignee or transferee any rights or privileges of the
optionee, under this Agreement or otherwise with respect to such options.
 Notwithstanding the preceding two sentences, in conjunction with the exercise
of an option, and for the purpose of obtaining financing for such exercise, the
option holder may arrange for a securities broker/dealer to exercise an option
on the option holder’s behalf, to the extent necessary to obtain funds required
to pay the exercise price of the option.


12.              Successor and Assigns.  Subject to the limitations on
transferability contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legal representatives, successors, and assigns of
the parties hereto.


13.              Additional Restrictions.  The rights awarded hereby are subject
to the requirement that, if at any time the Board or the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the Shares subject to such rights upon any securities exchange or under any
state or federal law, or the consent or approval of any government regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such rights or the issuance or purchase of Shares in connection with
the exercise of such rights, then such rights may not be exercised in whole or
in part unless such listing, registration, qualification, consent or approval
shall have been affected or obtained free of any conditions not acceptable to
the Board or the Committee.  Furthermore, if the Board or Committee determines
that amendment to any stock option (including but not limited to the increase in
the exercise price) is necessary or desirable in connection with the
registration or qualification of any Shares or other securities under the
securities or “blue sky” laws of any state, then the Board or Committee shall
have the unilateral right to make such changes without the consent of the
Employee.


14.              Notice of Sale or Other Disposition of Shares.  In the event
the Employee disposes of any of the Shares that may be acquired hereunder at any
time within two years of the date hereof or one year from the date the Shares
were acquired, the Employee agrees to notify the Company in writing within ten
days of the date of such disposition, of the number of Shares disposed of, the
nature of the transaction, and the amount received (if any) upon such
disposition.  Employee understands that such a disposition may result in
imposition of withholding taxes, and agrees to remit to the Company on request
any amounts requested to satisfy any withholding tax liability.
5

--------------------------------------------------------------------------------

 
15.              Terms of Employment.  Subject to any employment contract with
the Employee, the terms of employment of the Employee shall be determined from
time to time by the Company and the Company shall have the right, which is
hereby expressly reserved, to terminate the Employee or change the terms of the
employment at any time for any reason whatsoever, with or without good cause.
The Employee agrees to notify in writing the Corporate Secretary of the Company
of the Employee’s intention, if any, to terminate Employee’s employment within
ten days after said intention is formed.


16.              Payment of Taxes.  Whenever Shares are to be issued to the
Employee in satisfaction of the rights conferred hereby, the Company shall have
the right to require the Employee to remit to the Company an amount sufficient
to satisfy federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for such Shares.


17.              Terms and Conditions of Plan.  This Agreement is subject to,
and the Company and the Employee agree to be bound by, all of the terms and
conditions of the Plan, as the same shall have been amended from time to time in
accordance with the terms thereof, provided that no such amendment shall deprive
the Employee, without his or her consent, of any of his or her rights hereunder,
except as otherwise provided in this Agreement or in the Plan.  The Shares
acquired hereunder may also be subject to restrictions on transfer and/or rights
of repurchase that may be contained in the Bylaws of the Company or in separate
agreements with Employee.  The Board or the Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Board or the Committee in good
faith shall be final and binding upon Employee, the Company and all other
interested persons.  No member of the Board or the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.


18.              Severability.  In the event that any provision in this
Agreement shall be invalid or unenforceable, such provision shall be severable
from, and such invalidity or unenforceability shall not be construed to have any
effect on the remaining provisions of this Agreement.


19.              Governing Law.  This Agreement shall be governed by and
construed under the laws of the state of California, without regard to conflicts
of law provisions.


6

--------------------------------------------------------------------------------



IN WITNESS HEREOF, the parties hereto have executed this Agreement, as of the
day and year first above written.


COMPANY:


BioTime, Inc.




 
 
 
(Signature)
 
 
 
 
By
 
 
Title
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
(Signature)
 
 
 
 
 
 
 
(Please Print Name)
 

 
 
7

--------------------------------------------------------------------------------

 